barred absent a demonstration of good cause and actual prejudice. NRS
                  34.810(3). Appellant did not attempt to demonstrate good cause to excuse
                  the procedural bar, nor could he have demonstrated actual prejudice
                  because he received all of the presentence credit to which he was entitled.
                  We therefore conclude that the district court did not err in denying the
                  motion, and we
                              ORDER the judgment of the district court AFFIRMED.




                              oat
                  Pickering                                 Saitta


                  cc: Hon. Jessie Elizabeth Walsh, District Judge
                       Rudolph William Rivera
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e)